DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 26-31 and 33-42 are rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2012/0152153), as evidenced by Chancey (Characterization of Crystalline and Amorphous Phases and Respective Reactivities in a Class F Fly Ash, 2008), in view of Quinn et al. (US2016/0096773).
Regarding claims 26-30, 33, 36-38, and 40-42
Gong teaches a geopolymer cement comprising a binder comprising one or more selected from the group consisting of reactive aluminosilicate, and an alkali activator comprising an aqueous solution of metal hydroxide and metal silicate (abstract and paragraph 0012). Gong also teaches that the reactive aluminosilicate can be class F fly ash (a calcium aluminosilicate containing material) (paragraph 0013), making the use of class F fly ash obvious.
Chancey teaches that generally the amorphous phase in class F fly ash is 60 % to 90 % of the bulk composition (page 26, first full paragraph), which reads on the limitation of at least 10 % amorphous phase. Further, Chancey teaches that melilite is common in high-calcium fly ash, and occasionally occurs in low-calcium fly ash (page 31, first paragraph).  Therefore, it would be obvious if not anticipated to have fly ash with a melilite crystalline phase.
Although, Gong does not teach the inclusion of a hydraulic cement, Gong does disclose the other limitations of the claim. However, Quin teaches that Ordinary Portland cement (OPC) (chemical admixture which is rapid setting when mixed with water) is mixed with calcium silicate cements at various levels [0034] and that when reacted with water form hydration products such as portlandite (Ca(OH)2), ettringite, and calcium silicate hydrate gel. With respect to the amount of QPC in the composition the reference notes that 1 % contamination reduces the setting time, and 5 % contamination reduces the setting time in half. Therefore, the reference teaches that the amount of OPC added is result effective as to the setting time of the mixture (tables 2-4). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of Gong by including 1 to 5 % OPC, with a reasonable expectation of success, and the expected benefit of reducing the setting time, as suggested by Quinn.
Further, the reference of Gong teaches mixing the components with water, which would necessarily lead to the curing of the composition, as well as a reaction between the OPC and the reactive aluminosilicate.
Regarding claim 31
Fly ash contains several calcium silicates, making the limitation of containing calcium silicate obvious if not anticipated.
Regarding claim 34
The curing of OPC will form a calcium silicate hydrate compound.
Regarding claim 35
This is a chemical property of the composition, and since the references teach or make obvious the composition it would also be expected to have the same chemical properties. When the reference discloses all the limitations of a claim except a property or function, and the examiner cannot determine whether or not the reference inherently possesses properties which anticipate or render obvious the claimed invention but has basis for shifting the burden of proof to applicant as in In re Fitzgerald, 619 F.2d 67, 205 USPQ 594 (CCPA 1980).  See MPEP  § § 2112- 2112.02.
Regarding claim 39
Gong teaches the use of an aggregate (abstract).


Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Gong et al. (US 2012/0152153), as evidenced by Chancey (Characterization of Crystalline and Amorphous Phases and Respective Reactivities in a Class F Fly Ash, 2008), in view of Quinn et al. (US2016/0096773), as applied to claims 26-31 and 33-42, in view of Knopf et al. (USP 6,264,736).
Regarding claims 32
Although, Gong and Quinn does not disclose carbonating the composition they do teach or suggest the other limitations of the claim. However, Knopf discloses that it is known that treatment of calcium silicates with carbon dioxide increases the compressive strength (column 2, lines 51-57). Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to add to the teachings of the prior art by carbonating a cementitious composition comprising calcium silicates, with a reasonable expectation of success, and the expected benefit of increasing the strength of the material, as suggested by Knopf.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E MCDONOUGH whose telephone number is (571)272-6398. The examiner can normally be reached Mon-Fri 10-10.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 5712721177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES E. MCDONOUGH
Examiner
Art Unit 1734



/JAMES E MCDONOUGH/Primary Examiner, Art Unit 1734